EXHIBIT 10.1


Commercial Business Loan Agreement for
Telkonet Inc. Line of Credit




This Agreement is dated September 9, 2008 and is between Thermo Credit, LLC
("Thermo") and Telkonet, Inc. and subsidiaries (hereinafter referred to as
"Borrower).


A.           THE LOAN OR LOANS.  Subject to the terms and conditions of this
Agreement and provided Obligor timely and completely performs all obligations in
favor of Thermo contained in this Agreement and in any other agreement, whether
now existing or hereafter arising, Thermo will make or has made:


 
LINE OF CREDIT LOAN to Borrower aggregating ONE MILLION AND
NO/100  ($1,000,000.00) Dollars in principal amount, which loan shall be
evidenced by and payable according to Thermo's form of promissory note, a copy
of which is attached as Exhibit A (“Note”).



B.            EFFECT OF AGREEMENT AND DEFINITIONS.  The Note is herein
incorporated by reference.  Such note and any renewals, modifications or
replacements for such note are subject to the terms of this Agreement.  "Loan"
shall collectively mean any and all loans made available to Borrower under
Section A of this Agreement.  "Loan Documents" shall mean this Agreement, any
other loan agreement(s), the Note evidencing the Loan, any security document(s)
provided for in this Agreement and any and all other documents evidencing or
securing the obligations of Borrower to Thermo, direct or contingent, due or to
become due, now existing or hereafter arising.  The Loan and all other
obligations of Borrower to Thermo, direct or contingent, due or to become due,
now existing or hereafter arising, shall be secured by any security documents
provided for in this Agreement, any collateral set forth in any promissory note
executed by Borrower, and any other Loan Documents.


C.           USE OF PROCEEDS.  The proceeds from the Loan will be used for the
following purpose(s):


Proceeds will be used for the working capital requirements of the Borrower.


D.           REPRESENTATIONS, WARRANTIES AND COVENANTS.  Borrower represents,
warrants and covenants to Thermo that:


(1)  
Organization and Authorization.  Borrower is an entity which is duly organized,
validly existing and, if a corporation, in good standing under applicable laws.
Borrower's execution, delivery and performance of this Agreement and all other
documents delivered to Thermo has been duly authorized and does not violate
Borrower's articles of incorporation (or other governing documents), material
contracts or any applicable law or regulations.  All documents delivered to
Thermo are legal and binding obligations of Borrower who executed same.



(2)  
Compliance with Tax and other Laws.  Borrower shall comply (to the extent
necessary so that any failure to do so will not materially and adversely affect
the business or property of Borrower) with all laws that are applicable to
Borrower's business activities, including, without limitation, all law regarding
(i) the collection, payment and deposit of employees' income, unemployment,
Social Security, sales and excise taxes; (ii) the filing of returns and payment
of taxes; (iii) pension liabilities including ERISA requirements; (iv)
environmental protection; and (v) occupational safety and health.


 
-1-

--------------------------------------------------------------------------------

 

(3)  
Borrower shall keep its fixed property and equipment in good working order and
condition, and maintain property and liability insurance coverage relating
thereto in form and coverage acceptable to Thermo.



(4)  
Financial Information.



(a)           Borrower shall furnish to Thermo:


 
i)
within 90 days after the close of Borrower's fiscal year, a copy of the annual
audited financial statements of Borrower, prepared in conformity with generally
accepted accounting principles applied on a basis consistent with that of the
preceding fiscal year, and certified by an executive officer of Borrower,
consisting of a balance sheet, a statement of earnings and surplus, and a
statement of cash flow; and



 
ii)
within 30 days after the close of each month unaudited financial statements as
of the end of such month consisting of a balance sheet as of the end of such
month, a statement of earnings and surplus for such month and a statement of
cash flow for such month, all certified by an appropriate executive officer of
Borrower, together with year-to-date financial statements.  Thermo will be
notified promptly of any material adjustments to the aforementioned financial
statements.



                       (b)  
Borrower shall furnish to Thermo such additional information that Thermo may
reasonably require.



(5)  
 Mergers, etc.  Without the prior notice to Thermo and payment in full of all
amounts owed to Thermo, including but not limited to principal, interest,
prepayment fees, commitment fees or any other fee due to Thermo, Borrower shall
not (a) consummate a merger or consolidation, (b) acquire all or substantially
all of the assets of another entity, or (c) sell, lease or transfer all, or
substantially all, of Borrower's assets.  Borrower will notify Thermo within ten
(10) business days of the execution of a letter of intent relating to activities
limited by this Section.  Borrower shall not permit any material change to be
made in the character of Borrower's business as carried on at the original date
of this Agreement.



(6)  
Indebtedness and Liens.  Other than obligations disclosed in Exhibit B—Permitted
Liens (as defined in the Security Agreement) or incurred in the ordinary course
of business, including but not limited to, the purchase or lease of equipment,
Borrower shall not create any additional obligations for borrowed money, without
the written consent of Thermo which will not be unreasonably withheld and
Borrower shall not mortgage or encumber any of Borrower's assets or suffer any
liens to exist on any of Borrower's assets without the prior written consent of
Thermo.



(7)  
Other Liabilities.  (a) Borrower shall not lend to or guarantee, endorse or
otherwise become contingently liable in connection with the obligations, stock
or dividends of any person, firm or corporation, except as currently exists and
as reflected in the financial statements of Borrower as previously submitted to
Thermo; (b) Borrower shall not default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
indenture, agreement or other instrument to which Borrower is a party (the
effect of which would materially adversely affect the business or properties of
Borrower); and (c) except as disclosed or referred to in the financial
statements furnished to Thermo, there is no litigation, legal or administrative
proceeding, investigation or other action of any nature pending or, to the
knowledge of Borrower, threatened against or affecting Borrower which involves
the possibility of any judgment or liability not fully covered by insurance, and
which may materially and adversely affect the business or assets of Borrower or
Borrower's ability to carry on business as now conducted.


 
-2-

--------------------------------------------------------------------------------

 

(8)  
Documentation.  The Loan Documents include, this Loan Agreement, the Promissory
Note and Security Agreement and all other documents necessary to effect the
purposes of this Agreement as reasonably required by Thermo. Upon the written
request of Thermo, Borrower shall promptly and duly execute and deliver all such
further instruments and documents and take such further action as Thermo may
reasonably deem necessary to obtain the full benefits of the Loan Documents.



(9)  
Thermo shall make advances to the Borrower (each an "Advance") from time to time
during the term hereof and ending on the Maturity Date (as such term is defined
in the Note) (or such earlier time specified herein in such amounts as may be
requested by the Borrower in accordance with the provisions hereof. All requests
for Advances shall be made by the Borrower to the Lender in writing (in such
form as is reasonably satisfactory to the Lender) or by telephone request (which
shall be promptly confirmed in writing) which specifies the amount of the
Advance to be made and the date the proceeds of the Advance are requested to be
made available to the Borrower (a "Loan Request").  Advances under the Line of
Credit shall be made by direct wire transfer of funds from the Lender to an
account designated by Borrower in writing to Lender.



(10)  
Financial Covenants and Ratios.  Borrower shall comply with the following
covenants and ratios:



A.  
Minimum Cash Flow to Debt Service Ratio.  For each monthly period subsequent to
March 31, 2009, Borrower will maintain a ratio of cash flow to scheduled
principal payments plus all accrued interest and related fee on funded debt of
not less than 1.00 to 1.00 as of the end of each fiscal quarter.  For the
purposes of this section "cash flow" shall mean the sum of net income after
taxes, plus depreciation and amortization expenses for the period.  "Funded
debt" shall mean all indebtedness for borrowed money.





B.  
Minimum Tangible Net Worth.  Borrower will maintain a tangible net worth of not
less than $14,400,000 as of the last day of each fiscal quarter.  For the
purposes of this section, "tangible net worth" shall mean the sum of common
stock, preferred stock, capital surplus and retained earnings less treasury
stock and the sum of all intangible assets (including, without limitation, good
will, franchises, licenses, patents, trademarks, trade names, copyrights,
service marks and brand names).



(11)  
   Collateral.  As security for payment and performance of the Loan and any and
all other      obligations of Borrower to Thermo, direct or contingent, due or
to become due, now existing or hereafter arising, Borrower shall execute and
deliver to Thermo, or cause others to execute and deliver to Thermo, the
following described security  documents:



 
A security agreement and financing statement by Borrower granting Thermo a first
lien and security interest in all of Borrower’s inventory (the “Collateral”) and
all rights and proceeds therefrom.  Except as disclosed or otherwise permitted
pursuant to Section D (6) hereof or by the Security Agreement, Borrower agrees
to maintain the Collateral free and clear and subject to no other lien or
encumbrance, whether voluntary or involuntary.  Borrower shall inform Thermo of
the existence of any involuntary lien, within two (2) business days of
Borrower’s first knowledge of any involuntary lien or encumbrance affecting the
Collateral and take action to remove any involuntary lien or encumbrance within
fifteen (15) days of Borrower’s first knowledge.  Borrower’s failure to remove,
pay, satisfy or otherwise clear any involuntary lien within sixty (60) days of
Borrower’s first knowledge thereof will result in a default. In the event of
such involuntary lien, Thermo reserves the right to suspend additional fundings,
if any, until such involuntary lien is released.


 
-3-

--------------------------------------------------------------------------------

 

E.           CONDITIONS PRECEDENT TO LOANS. Thermo shall be obligated to make
the Loan only so long as: (i) all of the Loan Documents required by this
Agreement have been delivered to Thermo, (ii) Borrower is current in the
performance of all of the other obligations of Borrower contained in the Loan
Documents, (iii) no Default has occurred, and (iv) no adverse material change in
the financial condition of Borrower has occurred. Thermo is not obligated to
advance funds against this Line of Credit more frequently than weekly, and
Borrower must provide a minimum of 24 hours advance notice for funding. With
each funding request, Borrower must submit a borrowing base calculation
supporting such request, in the format attached as Exhibit C.  Schedules
supporting inventory amounts must also be included.


F.           DEFAULT.  The occurrence of (i) the failure of Borrower to make any
payment on any Loan when due, (ii) the failure of Borrower to observe or perform
promptly when due any covenant, agreement or obligation under this Agreement or
under any of the other Loan Documents or under any other obligation to Thermo,
(iii) a default under any of the Loan Documents or (iv) the material inaccuracy
at any time of any warranty, representation or statement made to Thermo by
Borrower under this Agreement or otherwise, shall constitute a default (Default)
under this Agreement. In the event of a Default, Thermo, at its option, shall
have the right to exercise any and all of its rights and remedies under the Loan
Documents.


G.           MISCELLANEOUS PROVISIONS.  (1)   Borrower agrees to pay all of the
costs, expenses and fees incurred in connection with the Loan, including
attorneys’ fees and appraisal fees. This Agreement is not assignable by Borrower
and no party other than Borrower is entitled to rely on this Agreement.  No
condition or other term of this Agreement may be waived or modified except by a
writing signed by Borrower and Thermo. This Agreement shall supersede and
replace any commitment letter between Thermo and Borrower relating to any
Loan.   If any provision of this Agreement shall be held to be legally invalid
or unenforceable by any court of competent jurisdiction, all remaining
provisions of this Agreement shall remain in full force and effect. This
Agreement shall be governed by and construed in accordance with the laws of
State of Louisiana.  This Agreement may not be amended or modified except in
writing signed by the parties.




(2) Any notices required or permitted to be given pursuant to the Loan Documents
shall be in writing and shall be given by personal delivery or by mailing the
same by United States certified mail return receipt requested, postage prepaid,
to the address set forth below. Any such notice shall be deemed received for
purposes of this Agreement upon delivery if given by delivery or refusal
thereof.



 
Lender:
Thermo Credit, LLC
   
639 Loyola Avenue
   
Suite 2565
   
New Orleans, LA 70113
   
Attn: Jack V. Eumont, Jr.
       
Borrower:
Telkonet, Inc.
   
20374 Seneca Meadows Parkway
   
Germantown, MD 20817
   
Attn.: Richard J. Leimbach
       
copy to:
Telkonet, Inc.
   
20374 Seneca Meadows Parkway
   
Germantown, MD 20817
   
Attn.: Howard J. Barr



If either party desires to change the address to which notices are to be sent it
shall do so in writing and deliver the same to the other party in accordance
with the notice provisions set forth above.

 
-4-

--------------------------------------------------------------------------------

 

H.       OTHER CONDITIONS.


(1) Term — Two years as more fully set forth in the Note.


(2) Monitoring Fee — A monitoring fee on the amount of the Loan Facility for the
period from and including the date of this Agreement to and including the
Maturity Date, at the rate of ONE TWENTIETH OF ONE PERCENT (0.05%) of such
amount per week or portion thereof. The accrued monitoring fee shall be payable
in arrears on each Payment Date and on the Maturity Date (as such terms are
defined in the Note).


(3) Interest — Interest on the amount of the outstanding balance under this Loan
Agreement at a rate of the GREATER of: (i) the Wall Street Journal Prime Rate
plus NINE PERCENT (9.00%), or (ii) SIXTEEN PERCENT (16.00%). The accrued
interest shall be payable in arrears on each Payment Date and on the Maturity
Date (as such terms are defined in the Note).


(4) Origination Fee — Upon signing of the Term Sheet for this Line of Credit
Agreement, Borrower paid Thermo an earned non-refundable Origination Fee of One
percent (1%) of the loan amount ($10,000.00).


(5) Commitment Fee — The earned non-refundable Commitment Fee shall be equal to
two percent (2.0%) of the Loan Commitment, and shall be payable in two equal
installments—the first being due and payable as of the date of the first draw
under this Line of Credit and the second on the one year anniversary of this
Agreement.


(6) Unused Commitment Fee — A .25% per annum fee payable quarterly in arrears
will be charged on the daily unused portion of the Line of Credit. The unused
portion is the amount by which the maximum dollar amount of the Line of Credit
exceeds the outstanding principal balance due under the Line of Credit.


(7) Prepayment Fee — Borrower may prepay this Note in whole or in part at any
time.  If Borrower prepays this Note in full, or if Lender accelerates payment
of this Note, Borrower understands that, unless otherwise required by law, any
prepaid fees or charges will not be subject to rebate and will be earned by
Lender at the time this Note is signed.  Unless otherwise agreed to in writing,
any permitted partial prepayments of this Note will be applied to installments
of principal in inverse order of their maturity and will not relieve Borrower of
Borrower’s obligation to continue to make regularly scheduled payments under the
above payment schedule.


In the event of such prepayment of the Loan by Borrower, Thermo shall receive a
Prepayment Fee of four percent (4.0%) of the highest aggregate Loan Commitment
Amount if prepayment occurs before the end of the first year and three percent
(3.0%) if prepayment occurs after the end of the first year.


(8) Borrower will reimburse Thermo for all reasonable out-of-pocket expenses
incurred in connection with Thermo’s on-going review and administration of the
Loan, including reasonable attorney fees incurred by Thermo.

 
-5-

--------------------------------------------------------------------------------

 

                                                                               
Thermo Credit, LLC


By:                           ______________________________________________


Name:                      ______________________________________________


Title:                       ______________________________________________




Telkonet, Inc.


By:                           ______________________________________________


Name:                      ______________________________________________


Title:                       ______________________________________________
 


Ethostream, Inc.


By:                           ______________________________________________


Name:                      ______________________________________________


Title:                       ______________________________________________





 
-6-

--------------------------------------------------------------------------------

 

Exhibit B


Security Agreement by and between Borrower and YA Global Investments, L.P.
(“YA”) dated as of May 30, 2008 pursuant to which YA was granted a security
interest in, among other things, the Collateral.
 
 
 
 
 
 
 
-7- 

--------------------------------------------------------------------------------